DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 03/02/21. Claims 1, 4 and 5 have been amended and claims 2-3, 9-11 and 17-20 have been cancelled. Claims 1, 4-8 and 12-16 are examined herein.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support for the limitation “wherein an index finger portion of the left hand glove is fixedly connected to an index finger portion..” and “wherein a thumb portion of the left hand glove is fixedly connected to a thumb portion…” as amended into claim 1.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein each of the gloves are free of a tip portion” as amended into claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the limitation “wherein each of the gloves are free of a tip portion of the middle finger, ring finger, and little finger portions of a person wearing the gloves such that the person’s middle…” it is unclear what “the middle finger” is, there is no antecedent basis for this limitation. Does applicant intend to be claiming the tip portions of human fingers, or are the tip portions associated with the glove? It is unclear what glove structure is required based upon the limitations referring to human hands and not the glove structure. Further, the specification is silent as to what a “tip” would be of a finger portion, without written support detailing what this tip would include/exclude structurally, it is unclear what applicant is negatively claiming away from. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “wherein each of the gloves are free of a tip portion of the middle finger, ring finger, and little finger portions of a person wearing the gloves such that the person’s middle finger, ring finger, and little finger extend outside of the respective finger portions of the gloves” positively recites human anatomy. To overcome this rejection the limitations needs to include the langue “configure to”, “adapted to”, dimensioned to”, and/or reference to “when worn” to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keating (US 6,006,358) in view of Richards (US 2008/0010718).
In regard to claim 1, Keating teaches a training apparatus for football that is capable of being used for volleyball setting training as desired (see abstract), the apparatus comprising: a pair of gloves, including a left hand glove and a right hand glove (pair of gloves: 10, which would include right and left glove), wherein an index finger portion (index finger: 12b and strap portion 16) of a left hand glove is fixedly connected to an index finger portion of a right hand glove (index finger: 14b) through a joint index portion (connector: 16)(see figures 1 and 2), and wherein a thumb portion of the left hand glove (thumb: 12a and strap 24) is fixedly connected to a thumb portion of the right hand glove (thumb: 14a) through a joint thumb portion (connector: 24); wherein the joint index portion and the joint thumb portion are elastic (24 and 16 are made from elastic see: column 3, lines 25-30 and lines 45-47); wherein a wrist portion of each glove includes a strap for securing the wrist of the user (wrist portion straps 12f and 14f with Velcro securing means: column 3, lines 17-21 and 34-38); wherein a continuous inner boundary bounded by the thumb portions, the index finger portions and palm portions of the gloves approximates a triangle shape when the gloves are spread on a flat surface (see figure 1 details gloves that approximate the shape of a triangle when on a flat surface), wherein the continuous inner boundary is formed of a continuous uninterrupted construction (section of glove between index finger portion 12b/14b and thumb portion 12a, 14b as seen in figure 2).
 However, Keating fails to teach wherein each of the gloves are free of a tip portion of the middle finger, ring finger, and little finger such that person’s middle finger, ring finger, and little finger extend outside of the respective finger portions of the gloves.

It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Keating with the elasticized openings on the finger portions as taught by Richards, since the glove of Keating provided with elasticized openings along the finger portions would provide a glove that can function to help catch a football, but also allows the user to extend the fingers outside of the fingerstalls when dexterity and tactile feedback of the fingers is required during wear. 
 	 
 	In regard to claim 4, Keating teaches wherein a wrist portion of each glove includes a hook and loop mechanism for securing the glove about the wrist of the person (wrist portions 12f and 14f with Velcro securing means: column 3, lines 17-21 and 34-38).  

 	In regard to claim 5, Keating teaches wherein a palm portion of each glove is formed of leather (column 3, lines 13-16: leather). 
 
 	In regard to claim 6, Keating teaches wherein a thumb portion and a plurality of finger portions of each glove are formed of fabric (column 3, lines 13-16: nylon).  

In regard to claim 7, Keating teaches wherein span of the index finger portions are sized such that ends of index fingers of a person wearing the gloves are spaced apart from each other by at least 0.25 inches (column 6, lines 8-16).  


 	
 	In regard to claim 12, Keating teaches a wrist portion with a width (See wrist portion in figures). However, Keating fails to teach the exact numerical width of the wrist portion.
 	It would have been obvious before the effective filing date to one having ordinary skill in the art through routine experimentation to determine the proper width of the wrist portion based upon the size of the glove, the size of the user’s wrist, and the support desired. The wrist portion of Keating is capable of being 1.5 inches based upon the proportions of the glove. Further, in paragraph 0042 of the instant specification, Applicant details that the wrist portion can be narrower or wider than 1.5 inches.
 
 	In regard to claim 13, Keating teaches wherein a combined length of the thumb portions is adjustable (column 3, lines 41-48; hook and loop fasteners can be adjustably connected to form length and the strap 24 is made out of elastic material which is adjustable).  

 	In regard to claim 14, Keating teaches wherein a combined length of the index finger portions is adjustable (column 3, lines 22-34; hook and loop fastener can be adjustably connected to form length and the strap 16 is made out of elastic material which is adjustable).  

 	In regard to claim 15, Keating teaches wherein at least one of the thumb portions and the index finger portions comprises an elastic material (column 3, lines 41-48 and 22-34). 
 
.  


Response to Arguments
Applicant's arguments filed 03/02/21 have been fully considered but they are not persuasive. 
Applicant argues that Keating fails to teach a continuous uninterrupted construction of the inner boundary, which is bounded by the thumb portions, the index finger portions and palm portions of the glove when spread on a flat surface.
 Keating teaches, as illustrated in Figures 1 and 2, a continuous uninterrupted construction of an inner boundary, which is bounded by the thumb portions (12a, 14a, 24a, 24b), the finger portions (12b, 14b, 16) and the palm portions (section of glove between index finger portion 12b/14b and thumb portion 12a, 14b as seen in figure 2). Figure 2 of Keating shows that gloves on a user’s hand, however, when placed on a flat surface this continuous inner boundary would be the same. Therefore, Keating teaches the continuous uninterrupted inner boundary as claimed, since inner boundary is continuous and unbroken (see figures 1 and 2).

Applicant argues that there is no prima facie case of obviousness combining Keating and Ramirez (US 9,884,241) to teach the finger portions free of tips.
 The examiner agrees, that Keating fails to teach finger portions that are free of tips, as newly amended into claim 1. The prior claim (claim 9) required the finger portions being configured to allow the user’s fingers to extend outside of the glove. As amended into claim 1, the claims now require finger portions that are free of a tip portion, which is not taught by .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Plumer (US 2013/0198921) and McGrew (US 6,035,444) are of particular relevance to the claimed invention, teaching finger portions without tips.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732